Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the panel is comprised of one of denim material and canvas material. These are durable materials specifically noted in the specification as originally filed such that no new matter is introduced. It is respectfully submitted claims 1 through 6 are not anticipated or obvious in view of Dinan. The standard for a determination of anticipation is clear and definite disclosure within the cited reference. While the specification does indicate other materials like denim and canvas can be used, the specification does not address flannel as being a like material. It is respectfully submitted that there is a distinct difference between disclosure within a specification and limitations as stated within a claim. Non-specific reference to other materials would not be a clear and definite disclosure of flannel as an equivalent and logically, one of ordinary skill in the art would know that flannel is often used and known for insulation and heat retention as opposed to durability.— Examiner agrees that Dinan cannot anticipate the claims with the current amendment. Applicant’s claims require the panel to be one of a denim or canvas material.  However, Applicant offers no criticality to these materials in the specification and their own specification states that “the rip resistant material may include, but not limited to, denim, canvas, or other type of resiliently (sic) textile.” (Emphasis added).    The amount of materials that may be considered “rip resistant” by the Applicant is virtually indefinite, and it appears the only requirement from the material of the invention is that it is not easily ripped by a toenail.  This requirement in no way shape or form offers clear criticality to canvas or denim, as other potential materials are listed in the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claim(s) 1-6 are rejected under 35 U.S.C. 103 as obvious over US7181785 to Dinan et al. (“Dinan”)
Regarding claim 1, Dinan discloses “A rip resistant sleeping bag assembly being configured to be inhibited from being torn by toenails of a user, said assembly comprising: a sleeping bag; and a protective panel being coupled to said sleeping bag, said protective panel being comprised of a rip resistant material wherein said protective panel is configured to inhibit said sleeping bag from being ripped by toenails of a user when the user sleeps in said sleeping bag.” (See Dinan. More specifically, see at least annotated figures 1B and 1C and written description, column 1, lines 29-36 --“An exemplary embodiment of a sleeping bag includes a sleeping bag body configured to envelope a person lying within the sleeping bag body, and a section of thermal fleece material attached to the inside surface of the sleeping bag body at a designated area… In one aspect of the invention, the designated area includes a foot area. In another aspect of the invention, the thermal fleece material is soft to touch.”)	
	Dinan fails to disclose said protective panel being comprised of one of denim material and canvas material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thermal fleece material of Dinan to one of denim material and canvas material since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	
	
	
	
    PNG
    media_image1.png
    773
    1279
    media_image1.png
    Greyscale

wherein said sleeping bag has a first portion and a second portion, said first portion having an inside surface and an outside surface, said sleeping bag having a closed end being closed and an open end being open.” (See Dinan.  More specifically, see at least: annotated figures 1B and 1C.)
	Regarding claim 3, Dinan discloses all the limitations of claim 2, as discussed above, and further discloses “wherein said protective panel has a first surface and a second surface, said first surface being attached to said inside surface of said first portion.”  (See Dinan.  More specifically, see at least: annotated figures 1B and 1C.)
	Regarding claim 4, Dinan discloses all the limitations of claim 2, as discussed above, and further discloses “wherein said protective panel is positioned adjacent to said closed end of said sleeping bag wherein said protective panel is configured to be positioned adjacent to the user's feet when the user sleeps in said sleeping bag.” (See Dinan.  More specifically, see at least: annotated figures 1B and 1C.)
	Regarding claim 5, Dinan as modified teaches  “A rip resistant sleeping bag assembly being configured to be inhibited from being torn by toenails of a user, said assembly comprising: a sleeping bag having first portion and a second portion, said first portion having an inside surface and an outside surface, said sleeping bag having a closed end being closed and an open end being open; and a protective panel being coupled to said sleeping bag, said protective panel being positioned on said first portion, said protective panel being comprised of one of denim material and canvas material (see Claim 1 rejection) wherein said protective panel is configured to inhibit said sleeping bag from being ripped by toenails of a user when the user sleeps in said sleeping bag, said protective panel having a first surface and a second surface, said first surface being attached to said inside surface of said first portion, said protective panel being positioned adjacent to said closed end of said sleeping bag wherein said protective panel is configured to be positioned adjacent to the user's feet when the user sleeps in said sleeping bag. (See Dinan. More specifically, see at least annotated figures 1B and 1C and written description, column 1, lines 29-36 --“An exemplary embodiment of a sleeping bag includes a sleeping bag body configured to envelope a person lying within the sleeping bag body, and a section of thermal fleece material attached to the inside surface of the sleeping bag body at a designated area… In one aspect of the invention, the designated area includes a foot area. In another aspect of the invention, the thermal fleece material is soft to touch.”)	
	
	Regarding claim 6, Dinan as modified teaches “A method of inhibiting a sleeping bag from being torn by toenails of a user when the user sleeps in said sleeping bag, the steps of the method comprising: providing a sleeping bag having a first portion and a closed end, said first portion having an inside surface; providing a protective panel having a first surface, said protective panel being comprised of one of denim material and canvas material (see Claim 1 rejection); and attaching said protective panel to said first portion having said first surface of said protective panel abutting said inside surface of said first portion, said protective panel being positioned adjacent to said closed end of said sleeping bag wherein said protective panel is configured to be positioned adjacent to a user's feet when the user sleeps in said sleeping bag.”  (See Dinan. More specifically, see at least annotated figures 1B and 1C and written description, column 1, lines 29-36 --“An exemplary embodiment of a sleeping bag includes a sleeping bag body configured to envelope a person lying within the sleeping bag body, and a section of thermal fleece material attached to the inside surface of the sleeping bag body at a designated area… In one aspect of the invention, the designated area includes a foot area. In another aspect of the invention, the thermal fleece material is soft to touch.”)	
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to find the thermal fleece material of Dinan to be a resilient textile and thereby resistant to ripping. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619